IN THE SUPREME COURT OF THE STATE OF NEVADA


                CODY LEAVITT,                                             No. 70509
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                                    FILED
                                  Respondent.                                       JUN 2 7 2016
                                                                                       E K. LINDEMAN
                                                                              CLE      SLIPIREME.001 RI
                                      ORDER DISMISSING APPEAL                         TLA1 it7'4 9)
                            This is a pro se appeal from a district court order dying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Jennifer P. Togliatti, Judge.
                            Our review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered its order denying appellant's
                petition on March 30, 2016. The district court served notice of entry of
                that order on appellant on April 4, 2016. Appellant did not file the notice
                of appeal, however, until May 18, 2016, nine days after the expiration of
                the thirty-day appeal period prescribed by NRS 34.575. "[A]n untimely
                notice of appeal fails to vest jurisdiction in this court."   Lozada v. State,
                110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude
                that we lack jurisdiction to consider this appeal, and we
                            ORDER this appeal DISMISSED.'


                                                                    ,J.
                                         Hardesty


                                                                                           , J.
                                                            Pickering

                      'In light of this order, we deny as moot the pro se motions filed on
                June 14, 2016.
SUPREME COURT
       OF
     NEVADA


01 1947A    e                                                                          - 2a15-1
                 cc:   Hon. Jennifer P. Togliatti, District Judge
                       Cody Leavitt
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         2